   8:20-cv-00227-BCB-CRZ Doc # 33 Filed: 06/17/20 Page 1 of 1 - Page ID # 35



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

DANIEL BRYANT, individually and on
behalf of all others similarly situated;
                                                                8:20CV227
                     Plaintiff,

       vs.                                                        ORDER

WERNER ENTERPRISES, INC., a
Nebraska Corporation; DRIVERS
MANAGEMENT, LLC, a Delaware
Corporation; and DOES, 1-50, inclusive;

                     Defendants.




      This matter is before the court on the Motion by Defendants Werner Enterprises,
Inc. and Drivers Management, LLC (“Defendants”) to Substitute Counsel. (Filing No. 32).


      Accordingly, IT IS ORDERED:


          1) The Motion to Substitute Counsel for Defendants (Filing No. 32) is granted.


          2) Peter B. Maretz, attorney with Stokes Wagner ALC, is withdrawn as counsel
             of record for Defendants and shall no longer receive electronic notice in this
             case.

      Dated this 17th day of June, 2020.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
